Citation Nr: 1010014	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  01-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the thoracic spine at T-7 (thoracic spine 
disability).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 2000 rating decision 
in which the RO assigned an increased rating of 20 percent 
for the Veteran's thoracic spine disability, effective August 
17, 1999.  The veteran perfected a timely appeal of this 
determination to the Board.

In November 2001, the Veteran and his spouse testified before 
a Decision Review Officer (DRO) at the RO; he later testified 
at a Central Office (CO) Board hearing before the undersigned 
Veterans Law Judge in Washington, DC.  Copies of the hearing 
transcripts are associated with the record.

In July 2004 and April 2008, the Board remanded the case to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further notice and development.  The case 
now is before the Board for further appellate consideration.

As a final preliminary matter, the Board noted, in the July 
2004 remand, that the Veteran had filed an informal claim for 
entitlement to a total rating due to individual 
unemployability (TDIU), prior to May 15, 2000, and a petition 
to reopen his previously-denied claim for service connection 
for headaches and referred both claims to the RO for 
appropriate action.  To date, it does not appear that either 
claim has been considered by the RO.  As such, both claims 
again are referred to the RO for appropriate action.
 

FINDING OF FACT

During the time period under consideration, the Veteran's 
thoracic spine disability has been manifested by mild 
degenerative joint disease (DJD), severe limitation of motion 
of the thoracic spine with forward flexion of the thoracic or 
of the thoracolumbar spine no worse than 30 degrees without 
pain, extension no worse than 10 degrees with pain, lateral 
rotation no worse than 8 degrees to the right and 14 degrees 
to the left, and lateral flexion no worse than 20 degrees, 
bilaterally, with pain on motion; combined range of motion no 
less than 92 degrees; normal lower extremity sensory and 
motor function; although diagnosed with degenerative disc 
disease (DDD), it has not been manifested by moderate 
intervertebral disc syndrome (IVDS) with recurring attacks 
and has not required bed rest prescribed by a doctor.  
Residuals of a fracture of the thoracic spine at T-7 have not 
been manifested by cord involvement or abnormal mobility 
requiring a neck brace (jury mast) and have not been 
manifested by ankylosis of the thoracic, of the thoracolumbar 
spine or of the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the thoracic spine at T-7 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1-
4.10, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5285, 5286, 5288, 5291 (prior to September 26, 2003); 
Diagnostic Code 5293 (effective September 23, 2002); 
Diagnostic Codes 5003, 5010, 5235, 5237, 5242, 5243 (from 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) also had held that at a 
minimum, adequate VCAA notice in an increased rating claim 
required that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 
112.  However, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

Collectively, in post-rating letters dated in May 2003, July 
2004, February 2006, January 2007, August 2008, and November 
2008, the AMC provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA, consistent 
with the statutory and regulatory requirements and the 
holdings in Dingess/Hartman and Vazquez-Flores I and II.  
Further, in the August 2000 statement of the case (SOC) and 
the supplemental SOCs (SSOCs) issued in July 2002, June 2007 
and October 2009, the VA set forth the criteria for higher 
ratings for spinal disabilities and readjudicated the claim, 
which is sufficient under Dingess and Vazquez-Flores I and 
II.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of the issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that a party alleging defective notice 
has the burden of showing how the defective notice was 
harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, private and 
VA treatment records, Social Security Administration (SSA) 
records, and physician statements have been associated with 
the record.  Additionally, he has been afforded VA 
examinations.  The Board acknowledges that the April 2006 VA 
examination was inadequate; however, the Veteran was 
reexamined in December 2008.  The Board finds this latter 
examination, along with the September 1999 and June 2002 VA 
examinations and VA treatment records, are adequate for 
rating purposes; this is especially so here where the Veteran 
is not shown to have ankylosis of the spine, cord involvement 
or abnormal mobility requiring a neck brace or the equivalent 
of mild incomplete paralysis of a nerve associated with 
residuals of a fracture of the thoracic spine.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative and 
copies of hearing transcripts.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
Board's previous remands with regard to the claim on appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Background

Historically, service treatment records reflect that, while 
riding in a tank and being thrown against the wall of the 
tank, the Veteran fractured a portion of the thoracic spine 
in 1973, resulting in almost constant pain and a two-week 
hospitalization in January 1974 and his ultimate discharge 
from service.  

During an August 1974 VA examination, x-rays of the thoracic 
spine revealed a posttraumatic compression fracture of T7.  
The Veteran complained of pain in the upper back; he used a 
back brace when needed to relieve pain.  On examination, the 
Veteran wore a hyperextension back brace.  He could walk on 
his toes and heels and could squat all the way and return.  
Flexion of the trunk was to 60 degrees with fair progression 
of movement of his spine; his fingertips missed his toes by 
17 inches.  Extension was to 20 degrees.  Lateral flexion and 
rotation of the trunk was to 40 degrees, bilaterally.  
McMurray and drawer tests were negative.  Sensation was 
intact and reflexes were equal in the lower extremities.  
Active range of motion and strength was within normal limits 
in all lower extremities.  The diagnosis was fracture of T7.

In a September 1974 rating decision, the Veteran was granted 
service connection and assigned an initial 10 percent rating 
for residuals of a fracture of the thoracic spine at T-7, 
effective March 9, 1974.  This rating remained unchanged 
until the May 2000 rating decision, the subject of this 
appeal.

At a May 1979 VA examination, the Veteran complained of 
intermittent discomfort for which he took medication 
periodically.  He wore a back brace at times.  Then, he 
reinjured his back in 1977, but had returned to his pre-
injury status.  Symptoms were mildly troublesome.  The 
diagnosis was thoracic spine pain, secondary to wedge 
compression of T7, mildly symptomatic.

At an April 1997 SSA examination, the Veteran indicated that 
he did not use his back brace.  He reported that most of the 
pain in the back was in the mid-thoracic and up to his neck 
was a burning pain.  Thoracolumbar range of motion was 
flexion to 70 degrees, extension to 20 degrees, and right and 
left lateral flexion to 20 degrees.  Vibratory sense and 
pinprick testing was normal.  Deep tendon reflexes were 3+.  
The impression included relic of a back injury in the 1970s 
and recent fracture of the left hip.  The SSA examiner 
indicated that, objectively, the back showed some limited 
motion in the lumbosacral spine area, but otherwise there was 
no objective evidence of difficulty in this area.  
Neurologically the reflexes were normal and vibratory and 
pinprick was normal.  Evaluation of the left leg was a little 
bit limited by the hip injury and surgical repair.

During a September 1997 VA examination, the Veteran reported 
that he wore a back brace during the day when up but took it 
off at night.  While working as a tree trimmer, he fell from 
a tree and sustained a convoluted fracture of the left femur.  
On examination, no postural abnormalities were noted; the 
spine was straight.  There was no evidence of muscle wasting; 
however, tenderness over T7 on palpation was noted.  
Straight-leg raising was negative.  Forward flexion and 
backward extension were each to 50 degrees; lateral flexion 
was to 60 degrees on the right and to 55 degrees on the left; 
and rotation was to 15 degrees, bilaterally.  Muscle guarding 
at T7 was noted.  Reflexes and pulses were normal.  X-rays 
revealed DJD at L4 through S1.  Vertebral bodies were normal 
in height.  The diagnoses included DJD of the lumbar spine.

When seen at a December 1997 VA outpatient visit, the 
Veteran's back was nontender.  A July 1998 VA computed 
tomography (CT) myelography of the thoracic spine was normal 
with no evidence of an intra- or extra-dural mass or of 
stenosis or of a herniated nucleus pulposus (HNP).  

At a September 1999 VA examination, the Veteran complained 
that he had acute flare-ups if he did almost anything.  For 
example, after 30 minutes on a riding mower he had to stop 
and rest and often times it would bother him for a day or so.  
If he stayed on the mower longer, his back would flare up and 
he would not be able to do anything for two or three days.  
The Veteran indicated that the pain would start in the middle 
of his upper back and spread down to his lower lumbar area.  
He described the pain as stinging, burning-type pain 
sensation, adding that he would often have pain in the spine 
up to the neck area and then it often would radiate down to 
the upper hip area.  The pain was not relieved by aspirin or 
Tylenol and codeine did not relieve it much.  He stated that 
chlorphenol did help some, along with capsaicin cream.  The 
Veteran used a back brace and was unable to lift more than 
five to ten pounds without having problems.  He rarely had 
much radiation of pain other than that noted above; 
occasionally pain radiated into his left arm or left leg.  
The Veteran indicated that flares-up were noted if he did 
anything over 15 or 30 minutes like bending, prolonged 
standing or sitting in one position, or riding in a car.  He 
asserted that the pain was often severe enough that he had to 
stay in bed one or two days and occasionally as much as one 
week, if he had really over done it, adding that he would 
need bed rest as much as four to five days for relief to 
return to his normal routine at home.  The Veteran wore the 
back brace if he got outside much but did not wear it to bed.  
On examination, forward flexion was to 30 degrees, with pain 
starting at 30 degrees; extension was to 10 degrees with pain 
starting almost immediately.  Pain was located almost 
entirely in the low thoracic vertebrae area.  Lateral 
extension was to 8 degrees on the right and to 14 degrees on 
the left; rotation was to 20 degrees on the right and to 30 
degrees on the left.  The Veteran had pain with all 
movements, which he did slowly.  It appeared that he had pain 
and some muscle spasm when he starts moving.  The Veteran 
walked with a slight limp on the left secondary to the old 
femur fracture.  He also had some straightening of the 
thoracic spine but no evidence of curve of the spine.  X-rays 
revealed straightening of the thoracic curve and moderate 
anterior compression of T7 with probable fracture and DDD of 
T6-T7 and T7-T8.  The diagnoses included residual compression 
fracture, thoracic T7, confirmed by x-ray, and spondylosis of 
the thoracic spine.

During an October 1999 VA neurology consult, the Veteran 
reported chronic mid-thoracic pain which at times radiated 
laterally around the ribs.  He also complained of muscle 
spasms up and down the back.  The Veteran stated that 
physical activity, coughing, bending, all exacerbate the pain 
and the he had difficulty finding a comfortable position.  He 
had worn a Jewett brace on and off for symptom control.  On 
examination, the Veteran's gait was not antalgic and he did 
not manifest a significant amount of pain behavior despite 
his complaints.  He did demonstrate decreased flexibility in 
the thoracic spine due to complaints of pain.  The Veteran 
reported change in sensation at about the T7-T8 level as one 
progressed down the spine testing for perception of vibration 
and touch.  He did have tenderness to palpation and 
percussion over that area; and some tightness of the 
paraspinus muscles and complaints of pain and tenderness due 
to that.  His extremity strength was considered to be normal 
given his clinical history.  Deep tendon reflexes were 
symmetric.  The neurologist found nothing on examination to 
indicate a new or acute problem, adding that the Veteran had 
a T7 compression fracture which occurred some 25 years ago 
and had resulted in a chronic pain situation.  The Veteran 
needed to take his medication on a regular schedule, not only 
as needed.  In December 1999, the Veteran was seen in the VA 
pain clinic, for chronic spinal pain, mostly affecting the 
thoracic spine, likely to be related to an old compression 
fracture at T7.  The October 1999 neurological evaluation did 
not reveal any evidence which would suggest a myelopathy; 
however, he did have tenderness about the entire spine but 
especially at the level of the mid-thoracic spine.

A March 2000 VA neurology follow-up reveals that the Veteran 
was given a translaminar thoracic epidural steroid injection 
(TESI).  In September 2000, a VA orthopedic clinic note 
reflects continuing complaints of pain and findings 
consistent with some degree of lumbar instability.  In March 
2001 another TESI was performed.  The following week, at a VA 
pain clinic, the Veteran indicated that it had greatly helped 
relieved his back pain.  He denied onset of new or worsening 
pain.  In June 2001, the Veteran was given another TESI.

At a November 2001 DRO hearing, the Veteran asserted that his 
VA physician indicated that his cervical and thoracic curves 
were straightening out and that, with arthritis of the spine, 
he would be in a wheelchair in five years.  He claimed that, 
if his spine got out of whack the slightest little bit, he 
was in pure torture.  The Veteran indicated that his last 
epidural did not last long.  

During a June 2002 VA spine examination, the Veteran 
complained of stiffness, fatigability and pain in the 
thoracic vertebra area of 6-7 on a scale of 1 to 10.  He 
considered his thoracic vertebra to be weak.  The Veteran 
took Vicodin for pain and indicated that cold and rainy 
weather made his back hurt worse; that he wore a brace on the 
lower back; he used heat and pain pills to alleviate his 
symptoms.  He did not use a cane and denied surgery or 
further injuries to his back.  The Veteran stopped working 
after he fractured his left femur in 1996.  On examination, 
his gait was normal.  When he walked on his heels, the 
Veteran had pain in his buttocks; when he walked on his toes, 
he had pain in his lower back.  When he walked on the 
outsides of his feet, he had pain in both thighs.  He was 
wearing a full metal back brace covering his whole back.  The 
thoracic vertebra had a normal shape.  There was no deformity 
of the thoracic vertebra or swelling.  His back was tender 
from T4-T7, T6-T12 and down into the lumbar area.  The 
muscles were normal with no muscle spasm.  X-rays of the 
thoracic spine showed a stable thoracic spine with 
significant anterior wedging of T7 and mild DDD superior to 
this level and exaggerated dorsal kyphosis superior to the 
fracture site.  On physical examination, no kyphosis was 
seen.  Diagnoses included thoracic vertebra with radiographic 
stable thoracic spine with significant anterior wedging of 
the seventh thoracic vertebral body and mild DDD superior to 
this level.  There had been no significant interval change 
when compared with the previous studies of September 1999.

At a July 2002 VA pain assessment, the Veteran complained of 
pain in the back, shoulder and right arm of one-year's 
duration, which was affecting his mood, emotions and 
concentration.  He indicated that rest, heat/cold and 
medications made the pain better and that stress, lifting and 
bending made it worse.  The Veteran walked into the office 
with a back brace on; his stance and gait were unremarkable.  
On examination, he was neurologically alert and oriented.  
The rest of the neurological examination was intact.  He had 
normal strength and tone in all four extremities.  Deep 
tendon reflexes were symmetrical.  The Veteran had tenderness 
over the mid-thoracic region to mild palpation.  He indicated 
that the March 2002 TESI had not resulted in significant pain 
relief and that his pain was slowly returning back to 
baseline.
  
At a November 2002 VA pain clinic visit, the Veteran walked 
in with a back brace and a soft neck collar on.  His stance 
and gait was unremarkable.  He was able to bend at the waist 
without apparent discomfort or difficulty.  Deep tendon 
reflexes were symmetrical.  He had tenderness in the mid-
thoracic region to mild palpation.  The assessment included 
long history of mid-back pain secondary to T7 compression 
fracture status post multiple TESIs with the last one being 
in March 2002.  He was given a cervical epidural steroid 
injection (CESI).

A January 2003 VA anesthesia procedure note reflects that the 
Veteran reported that he had noticed significant pain relief 
and that his pain was slowly returning back to baseline until 
he had a motor vehicle accident seven or nine days following 
an CESI in November 2002.  Since that time, he complained of 
marked discomfort in his neck, upper arms, and shoulder.  
Another CESI was performed.

At a November 2003 VA pain clinic follow-up, the Veteran 
walked in with a back brace and a soft neck collar on, which 
he wore when he was driving or operating riding lawn mower.  
His stance and gait were unremarkable.  He had tenderness in 
the mid-thoracic region to palpation.  There were no 
paraspinal spasms in the thoracic region.  The assessment 
included long history of mid-back pain secondary to T7 
compression fracture status post multiple epidural steroid 
injections with the last one being in April 2003, which he 
reported was effective.  He wanted a repeat procedure for 
returning pain.

During a January 2004 CO hearing, the Veteran indicated that 
he felt that he had not been given an adequate examination.  
See page 6 of hearing transcript.  He testified that he was 
in pain 24/7 and that he could not sleep at night because of 
pain.  The Veteran indicated that he was on medications that 
were habit forming and that he did not like wearing a back 
brace.  He wanted his problem taken care of so he could 
support his family and perform the duties he needed to take 
to care for his family.  

At an April 2004 VA physical therapy (PT) consult, the 
Veteran was provided with a moist heating pad for relief of 
pain.  An April 2004 VA primary care nurse note reflects the 
Veteran's reported that his back pain was tolerable with 
current prescriptions.

An August 2004 VA pain clinic follow-up reflects a long 
history of thoracic back pain following a fall and 
compression fracture of the T7 vertebral body and several 
procedures in the past for neck and thoracic pain, including 
a translaminar TESI in March 2002 and in November 2002, 
January 2003, April 2003, and November 2003.  The Veteran 
reported that his primary concern was the return of his mid-
thoracic pain and he was requesting a repeat ESI; he denied 
any radicular pain.  On examination, he had normal strength 
and tone in all four extremities; deep tendon reflexes were 
symmetrical.  The Veteran had tenderness in the mid-thoracic 
region to palpation.  There was no paraspinal spasm in the 
thoracic region.  He was scheduled for a TESI.

At a September 2004 VA neurology consult, the Veteran walked 
into the office without a back brace or aspen neck collar.  
His stance and gait were unremarkable.  Deep tendon reflexes 
were symmetrical.  He had tenderness in the mid-thoracic 
region to palpation.  There was no paraspinal spasm in the 
thoracic region.  The assessment included long history of 
mid-back pain secondary to T7 compression fracture status 
post multiple epidural steroid injections with the last one 
being in November 2003, which he reported was effective.  The 
Veteran wanted another pain procedure for his mid-thoracic 
pain.

During an October 2004 VA neurology consult, the Veteran 
continued to have symptoms of pain in the thoracic region.  
On examination, his stance and gait were normal; deep tendon 
reflexes were symmetrical.  He was wearing a chest splint for 
his thoracic spine.

At a March 2006 VA neurology consult, the Veteran reported 
that his pain in the thoracic region was stable with the 
current combination of medications and trunk support.  On 
examination, sensory examination was grossly normal; deep 
tendon reflexes were symmetrical.  His stance and gait were 
normal.  There was no incoordination.  Five days later, the 
Veteran was issued a TENS unit for home pain management.

In response to the Board's July 2004 remand, in April 2006, 
the Neurology Section Chief at the Durham VA Medical Center 
reviewed the Veteran's claims file, interviewed and 
personally examined the Veteran.  This neurologist indicated 
that, since the Veteran's original injury in the 1970s, he 
reported having had intermittent thoracic level back pain 
which did not radiate down his legs nor did it keep him from 
gainful employment.  He denied sensory loss in his legs, 
weakness in his legs, bowel or bladder dysfunction or sexual 
dysfunction.  On examination, the Veteran's lower extremity 
reflexes and muscle bulk, tone and power were intact; his 
lower extremity sensation was intact to all modalities.  
There were no Babinski signs.  The Veteran's gait was normal 
including toe and heel walk.  In summary, there was no 
evidence in the history or the physical examination of any 
neurologic impairment related to the Veteran's service-
connected thoracic spine disability.

During a December 2008 VA examination, the Veteran indicated 
that he was taking oral analgesics and used a TENS unit.  He 
denied fatigue, flare-ups, and bowel, bladder or erectile 
dysfunction.  But the Veteran reported a history of 
stiffness, weakness, muscle spasms, and daily pain without 
radiation.  He described the pain as constant, sharp, and 
moderate.  His gait was difficult to assess because, the 
Veteran had severe, oxygen-dependent chronic obstructive 
pulmonary disease (COPD) and used a wheelchair because of his 
lung condition.  While in the exam room, the Veteran was able 
to walk and stand unaided with full upright posture and 
strong gait.  On examination, he had no abnormal spinal 
curvatures or ankylosis of the thoracolumbar or entire spine.  
No muscle atrophy, spasm, guarding or weakness was noted.  
However, there was pain with motion both on the left and 
right, but no tenderness on the left.  Muscle tone, reflexes 
and detailed sensory testing was normal; motor testing was 5 
out of 5.  Active range of motion of the thoracolumbar spine 
was flexion to 90 degrees; extension and lateral flexion, 
right and left, was to 30 degrees; and lateral rotation, 
right and left, was to 20 degrees, all without pain.  The 
Veteran was able to undress and dress himself without 
difficulty and was able to flex the spine greater than 90 
degrees while dressing, for example, to remove or put on 
socks and boots.  He also demonstrated greater than 20 
degrees of rotation, especially to the left during dressing 
as well as putting on his brace.  The Veteran was able to toe 
and heel walk without difficulty, was able to rise from a 
chair, walk to the exam table, and reposition without 
difficulty.  He pointed to the L1-L3 region and downward as 
the origins of pain.  VA chest x-rays from 2004 revealed a 
compression deformity of a mid-thoracic vertebral body, age 
indeterminate.  A June 2002 VA thoracic spine x-ray showed a 
radiographic stable thoracic spine, with significant anterior 
wedging of the seventh thoracic vertebral body and mild DDD 
superior to this level.  A March 2000 MRI reflected an 
anterior wedging deformity of the T7 vertebral body 
consistent with an old thoracic compression fracture.  The 
Veteran retired in the 1990s due to residuals of a femur 
fracture.  His thoracic spine disability has no effects on 
usual daily activities.  The Veteran's lung condition is the 
major impediment on activities of daily living.  He stated 
that he was able to perform yard work and to ride a mower.  
The Veteran demonstrated during the examination his ability 
to undress and dress very well.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating IVDS.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for rating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
classified as Diagnostic Code 5243) for IVDS.

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2009).

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

In this case, the VA has considered the claim under both the 
former and revised applicable criteria, and has given the 
Veteran notice of these criteria in the SOC and the SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
Veteran's thoracic spine disability, for the entire period 
under consideration.

Period Prior to September 23, 2002 for IVDS and Prior to 
September 26, 2003 for Other Spinal Disabilities

Prior to September 26, 2003, residuals of a fracture of 
vertebra warranted a maximum 100 percent evaluation for 
vertebra fractures with cord involvement, bedridden, or 
requiring long leg braces; or a 60 percent evaluation for 
vertebra fractures without cord involvement but with abnormal 
mobility requiring a neck brace.  In other cases, the 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrative deformity of vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (effective prior to September 26, 
2003).  In addition, a 20 percent evaluation was warranted 
for favorable ankylosis and a maximum 30 percent evaluation 
was warranted for unfavorable ankylosis of the thoracic spine 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5288 (2003) (effective prior to September 26, 2003).  As 
these diagnostic codes generally are not predicated on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.

Prior to September 26, 2003, under Diagnostic Code 5291, a 
maximum 10 percent rating was assigned for moderate or severe 
limitation of motion of the dorsal (thoracic) spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5291 (effective prior to 
September 26, 2003).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 10 percent evaluation was assigned for mild IVDS; a 
20 percent rating was assigned for IVDS which was moderate 
with recurring attacks; a 40 percent rating was warranted for 
IVDS that was severe with recurring attacks and intermittent 
relief; and a maximum 60 percent evaluation was assigned for 
IVDS which is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).  

The terms "mild", "moderate", "severe", and "pronounced" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.

During this time period, the Veteran's residuals of fracture 
to the thoracic spine was manifested by mild DJD, severe 
limitation of motion of the thoracic spine with forward 
flexion of the thoracic or the thoracolumbar spine no worse 
than 30 degrees without pain, extension no worse than 10 
degrees with pain, lateral rotation no worse than 8 degrees 
to the right and 14 degrees to the left, and lateral flexion 
no worse than 20 degrees, bilaterally, with pain on motion; 
and normal lower extremity sensory and motor function.  
Although diagnosed with DDD, his IVDS was not manifested by 
moderate IVDS with recurring attacks but was characterized as 
mild with normal neurological findings.  Moreover, the 
residuals of his fracture of the thoracic spine at T-7 were 
not manifested by cord involvement or abnormal mobility 
requiring a neck brace (jury mast) and were not manifested by 
ankylosis of the thoracic spine or of the entire spine.  
During this period, the Board acknowledges that the Veteran 
at times wore a neck collar or brace; however, it was for 
treatment of his nonservice-connected cervical spine 
disorder.  As noted above, severe limitation of motion 
warranted only a maximum 10 percent rating.  Even considering 
the Veteran's subjective complaints of pain, fatigability and 
weakness under DeLuca, no more than a 20 percent rating was 
warranted for the Veteran's thoracic spine disability during 
this period.  This is because there was no demonstrative 
deformity of a vertebral body and generally no objective 
evidence of muscle spasms found.  However, the Board notes 
that only, during the VA September 1999 examination, did it 
appear that the Veteran had some muscle spasm when he started 
to move.  At that examination, the Veteran walked with a 
slight limp on the left secondary to the old femur fracture, 
not his old thoracic spine fracture.  Neurological consults 
and follow-ups failed to reveal any evidence of myelopathy.  
Even though the Veteran wore a back brace, there was no 
deformity of the thoracic vertebra.  Generally, his stance 
and gait were unremarkable; deep tendon reflexes were 
symmetrical; and he had normal strength and tone in all four 
extremities.  Moreover, there was no evidence of ankylosis of 
the thoracic spine to warrant a higher rating under 
Diagnostic Code 5288.  Thus, the preponderance of the 
evidence is against a higher rating under Diagnostic Codes 
5285, 5288, 5291 or 5293.

IVDS for the Period from September 23, 2002 through September 
25, 2003

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
Under Diagnostic Code 5293, a 20 percent is assigned where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months; 40 
percent is warranted where incapacitating episodes have a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a maximum 60 percent is 
assigned where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluation under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(effective September 23, 2002).

As noted above, under the criteria for rating IVDS, in effect 
prior to September 26, 2003, there is little medical evidence 
of record during this time period with which to rate the 
Veteran's thoracic spine disability.  However, it is clear 
that during this time period, the medical evidence does not 
show a fractured vertebra with a demonstrated deformity of a 
vertebral body of the thoracic spine or ankylosis of the 
thoracic or of the entire spine.  Hence, former Diagnostic 
Codes 5285, 5286, and 5288 are not for application.  Nor does 
the medical evidence document that the Veteran had any 
qualifying incapacitating episodes due to DDD of the thoracic 
spine disease during the twelve-month period, or that he had 
any separately ratable neurological manifestations to be 
combined with the orthopedic manifestations, to warrant a 
higher rating.  Neurological consults and follow-ups failed 
to reveal any evidence of myelopathy.  In the absence of 
objective neurological manifestations, a separate 
neurological rating is not applicable.  Even though the 
Veteran wore a back brace, his stance and gait were 
unremarkable; deep tendon reflexes were symmetrical; and he 
had normal strength and tone in all four extremities.  Thus, 
the preponderance of the evidence is against a higher rating 
for this period to time.

Period since September 26, 2003

Effective September 26, 2003, Diagnostic Code 5293 for IVDS 
was renumbered as Diagnostic Code 5243.  The criteria for 
rating all spine disabilities, to include fractures of a 
vertebral body, arthritis, and IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the current rating criteria, IVDS is evaluated 
by one of two alternative methods.  First, the disability 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months discussed 
above.  Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  Here, by an August 2006 
rating decision, the Veteran was granted service connection 
for DDD of the lumbar spine and assigned an initial 10 
percent rating, effective November 27, 2001.  The Veteran did 
not appeal this decision; thus, any radiculopathy associated 
with the Veteran's now service-connected lumbar spine 
disability cannot be rated under his thoracic spine 
disability due to the prohibition against pyramiding.  
38 C.F.R. § 4.14 (2009).  Therefore, a separate rating for 
the neurological manifestations of his DDD of the thoracic 
spine will not be addressed as all neurological findings have 
been associated with the Veteran's DDD of the cervical and 
lumbar spine, not of the thoracic spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective September 26, 2003, Diagnostic Codes 5235 
for vertebral fracture or dislocation, 5242 for degenerative 
arthritis of the spine and 5243 for IVDS, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5242 and 5243 (2009).

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

As noted above, normal forward flexion of the thoracolumbar 
spine is from 0 to 90 degrees, extension is from 0 to 30 
degrees, right and left lateral flexion are from 0 to 30 
degrees, and right and left lateral rotation are from 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

During this time period, it is clear that the medical 
evidence does not show a fractured vertebra with a 
demonstrated deformity of a vertebral body of the thoracic 
spine or ankylosis of the thoracolumbar or of the entire 
spine.  Nor does the medical evidence document that the 
Veteran had any qualifying incapacitating episodes due to 
mild DDD of the thoracic spine disease during any twelve-
month period, or that he had any separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations, to warrant a higher rating.  In 
the absence of objective neurological manifestations, a 
separate neurological rating is not for application.  

During this time period, the Veteran's residuals of fracture 
to the thoracic spine was manifested by mild DJD, forward 
flexion of the thoracolumbar spine no worse than 90 degrees 
without pain, extension no worse than 30 degrees with pain, 
lateral rotation no worse than 20 degrees, bilaterally, and 
lateral flexion no worse than 30 degrees, bilaterally, 
without pain; combined range of motion of 200 degrees.  These 
findings would warrant no more than a 10 percent rating under 
the current schedular criteria.  To warrant a 20 percent 
rating, forward flexion of the thoracolumbar spine must be 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine must 
not be greater than 120 degrees; or, the Veteran's thoracic 
spine disability must to manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For an even higher rating the Veteran 
must have ankylosis of the thoracolumbar spine or of the 
entire spine.  He does not have ankylosis.  Even though the 
Veteran wore a back brace, his stance and gait were 
unremarkable; deep tendon reflexes were symmetrical; and he 
did not have muscle spasms or abnormal spinal contour or 
kyphosis.  Thus, the preponderance of the evidence is against 
a higher rating for this period to time.

Other Considerations

Also considered by the Board is whether the Veteran's 
thoracic spine disability warrants referral for 
extraschedular consideration.  The above determination is 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the Veteran's thoracic spine disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the 20 percent rating 
already assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that this disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
under consideration.  Here, the Veteran retired because of 
residuals of a fractured femur and he has not undergone 
surgery for his thoracic spine disability.  Even an SSA 
examiner noted that the Veteran's back showed some limited 
motion in the lumbosacral area, but otherwise there was no 
objective evidence of difficulty in this area.  
Neurologically the Veteran's reflexes were normal and 
vibratory and pinprick was normal.  Further, in a May 2007 
rating decision, the Veteran was granted service connection 
for asthma and assigned an initial 100 percent, effective May 
15, 2001.  Moreover, the Veteran's thoracic spine disability 
has not been shown to warrant any period of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for residuals of a fracture 
of the thoracic spine at 
T-7, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


